DETAILED ACTION

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided as well as other phraseology that is vague in nature to broaden patent coverage.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Driving vehicle speed during gear shift events with a motor powered by a generator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Minowa (U.S. Pat. No. 6,142,907).
Regarding claim 1, Minowa discloses a control device of a vehicle capable of traveling according to a plurality of traveling modes, the plurality of traveling modes including: 
a first traveling mode in which power of an internal combustion engine is transmitted to a driving wheel via a first power transmission path having a first reduction ratio to cause the vehicle to travel (fig. 10 before the ‘h’ dotted line); 
a second traveling mode in which the power of the internal combustion engine is transmitted to the driving wheel via a second power transmission path having a second reduction ratio different from the first reduction ratio to cause the vehicle to travel (fig. 10 after the ‘i’ dotted line); and 
a third traveling mode in which power output from an electric motor is transmitted to the driving wheel in accordance with supply of electric power from a generator configured to generate electric power by the power of the internal combustion engine to cause the vehicle to travel (fig. 10 between the ‘h’ and ‘i’ dotted line), the control device comprising: 
a traveling mode setting unit configured to set the traveling mode of any one of the plurality of traveling modes; and an internal combustion engine control unit configured to control the internal combustion engine based on the traveling mode set by the traveling mode setting unit, wherein the traveling mode setting unit configured to cause a shift to shift to the second traveling mode via the third traveling mode based on a traveling state of the vehicle traveling in the first traveling mode (shown in fig. 10), and 
wherein the internal combustion engine control unit includes a derivation unit configured to derive a second rotational speed of the internal combustion engine at the time of transition from the third traveling mode to the second traveling mode based on a first rotational speed of the internal combustion engine at the time of transition from the first traveling mode to the third traveling mode, the traveling state of the vehicle and the second reduction ratio, and the internal combustion engine control unit is configured to control a third rotational speed of the internal combustion engine in the third traveling mode to be a value between the first rotational speed and the second rotational speed (fig. 2 shows that the engine torque is output for the new gear it is in correlation with the engine speed as per col. 3, line 53 – col. 4, line 25).
Regarding claim 2 which depends from claim 1, Minowa discloses wherein the second reduction ratio is greater than the first reduction ratio, and wherein the third rotational speed is greater than the first rotational speed and smaller than the second rotational speed (shown in fig. 10).
Regarding claim 3 which depends from claim 2, Minowa discloses wherein the internal combustion engine control unit is configured to control the rotational speed of the internal combustion engine to increase a predetermined increase rate from the third rotational speed in the third traveling mode (fig. 2 shows that the control unit controls the engine and fig. 10 shows the torque and so the engine speed being increased), and wherein the predetermined increase rate is greater than an increase rate of the rotational speed of the internal combustion engine in the first traveling mode before the transition to the third traveling mode (shown in fig. 10), and is smaller than an increase rate of the rotational speed of the internal combustion engine after the transition to the second traveling mode predicted based on the traveling state of the vehicle (this reads that it is smaller than a predicted value but necessarily smaller than an applied value.  What that predicted value is has not been defined and so as long as there are numbers that are larger than what is shown by the citation it can be said to be smaller than a “predicted” value).
Regarding claim 4 which depends from claim 1, Minowa discloses wherein the first power transmission path is provided with a first disconnection/connection part configured to disconnect/connect the first power transmission path, wherein the second power transmission path is provided with a second disconnection/connection part configured to disconnect/connect the second power transmission path (the gears are disconnection/connection parts), wherein the first traveling mode is a traveling mode in which the first disconnection/connection part is connected and the second disconnection/connection part is disconnected, wherein the second traveling mode is a traveling mode in which the first disconnection/connection part is disconnected and the second connection part is connected, and wherein the third traveling mode is a traveling mode in which the first disconnection/connection part and the second disconnection/connection part are disconnected (shown in fig. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747